DETAILED ACTION
Claims 1-5 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 4, and 5 all recite that step 1 is performed “according to a Chinese flight time coordination system.” It is not clear what the metes and bounds of a “Chinese flight time coordination system” are. For example, is a “Chinese flight time coordination system” any flight coordination system located in China? Alternatively, could a “Chinese flight time coordination system” be any flight coordination system with components manufactured and/or designed in China? In other words, beyond claiming a “flight time coordination system,” it is not clear how the modifier “Chinese” is meant to impart additional metes and bounds to the “flight time coordination system.” The dependent claims inherit this rejection. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “measuring an airport flight waveform similarity by spectral clustering based on a trend distance” for both arrival and departure flight waveforms (Specification: “Summary” section) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-5)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite measuring an airport flight waveform similarity by spectral clustering based on a trend distance for both arrival and departure flight waveforms, and details thereof. 
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process may be used to manage commercial airport flights (i.e., organizing human activity). These details are recited throughout all claims.
Specific vectors and matrices are created throughout claims 1-5. Dependent claim 2 calculates a specific formula. These are example of mathematical concepts.
2A – Prong 2: Integrated into a Practical Application?
No – There are no additional elements recited in the claims or presented in Applicant’s disclosure. The claims are directed to the abstract ideas per se.


2B: Claim(s) Provide(s) an Inventive Concept?
No – There are no additional elements recited in the claims or presented in Applicant’s disclosure. The claims are directed to the abstract ideas per se.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. "Research of Take-off-and-land Waveform Based on Flight Plan Data." 2016 3rd International Conference on Engineering Technology and Application (ICETA 2016) in view of Wei et al. "Empirical Analysis of Airport Network and Critical Airports." Chinese Journal of Aeronautics, February 2016, 29(2): 512-519.
[Claim 1]	Li discloses a method for measuring an airport flight waveform similarity (pp. 1190-1193, 4. Analysis of Flight Waveform of China’s Mega-Airport – The flight take-off-and-land waveforms and flight waves of China’s airports are compared to the flight waves of other airports around the world to identify similarities and to categorize China’s airports into flight waveforms), comprising the following steps:
	step 1: performing statistics on flight data of airports to be classified, according to a Chinese flight time coordination system, wherein there are k airports to be classified, and the flight data of each airport to be classified comprise a number of arrival flights landing at the airport every natural hour during a statistical time period (p. 1187, Abstract: The research evaluates take-off-and-land waveforms at various airports, including at China’s airports; p. 1187, 1. Introduction: “The quantitative distribution curve of the flight take-off-and-land time in 24 hours a day forms the airport flight take-off-and-land wave.”; pp. 1188-1192, figures 1-13, table 1: Statistics and values over a period of time and related to take-offs and landings may be calculated. Observations regarding take-offs and landings may be tracked in one hour increments over a 24-hour time period; p. 1188, col. 1, 2. Classification of Flight Take-Off-And-Land Waveform: “For the world’s top 50 international mega-airports of annual passenger throughput, this paper applies the flight plan analysis tool of OAG to extract data related to take-off-and-land sorties for daily passenger flights. This paper can also draw conclusions about the following four types of representative flight waveforms according to the waveform characteristics of each airport…”; p. 1190, 3. Waveform Characteristic Evaluation Index: Various calculations and statistics are determined over a period of time, including sums of flights and averages related to a number of flights);
	step 2: calculating an average number of arrival flights every natural hour on a natural day according to the flight data of the airports to be classified; plotting an arrival flight wave of each airport to be classified by using a number of natural hours as an abscissa and the average number of arrival flights every natural hour as an ordinate (pp. 1188-1192, figures 1-13, table 1: Statistics and values over a period of time and related to take-offs and landings may be calculated. Observations regarding take-offs and landings may be tracked in one hour increments over a 24-hour time period; p. 1190, 3. Waveform Characteristic Evaluation Index: Various calculations and statistics are determined over a period of time, including sums of flights and averages related to a number of flights);
	step 3: regarding the arrival flight wave of each airport to be classified as an arrival flight wave series A = {A1, A2, …, A24} with a length of 24, and transforming the arrival flight wave series into an arrival trend series v = {v1, v2, …, v24} according to variation trend characteristics thereof (pp. 1188-1192, figures 1-13, table 1: Statistics and values over a period of time and related to take-offs and landings may be calculated. Observations regarding take-offs and landings may be tracked in one hour increments over a 24-hour time period. The series of data for each of hours 1-24 for take-offs and landings, respectively, each exemplify a departure trend series and an arrival trend series, respectively. Each figure corresponds to a different airport; p. 1190, 3. Waveform Characteristic Evaluation Index: Various calculations and statistics are determined over a period of time, including sums of flights and averages related to a number of flights).
Li does not explicitly disclose:
measuring an airport flight waveform similarity by spectral clustering based on a trend distance (preamble);
	step 4: calculating an arrival trend distance between arrival trend series of any two airports to be classified, according to a dynamic programming algorithm; and
	step 5: constructing an arrival trend matrix based on the arrival trend distance, performing spectral clustering on the arrival trend matrix, and classifying airports with similar arrival flight waves into one category, to obtain a classification result.
Wei discloses that a spectral clustering algorithm may be used to categorize airports into groups and that the “analyses based on the fluctuation trend of distance-correlation and power spectrum of time series are performed to examine the self-organized criticality of the network…Six airports in this [dominating] category are found to be the most important ones in the Chinese air transport network.” (Wei: p. 512, Abstract) Correlations among airports are used to cluster the airports into multiple groups, using distance-correlation trends of each category of airports (Wei: pp. 513-516, 3. Airport network topology, 4. Spatial correlation, 5. Temporal correlation). As seen in Li, the flight take-off-and-land waveforms and flight waves of China’s airports are compared to the flight waves of other airports around the world to identify similarities and to categorize China’s airports into flight waveforms (Li: pp. 1190-1193, 4. Analysis of Flight Waveform of China’s Mega-Airport). Li’s evaluated temporal series corresponding to take-offs and landings, respectively, are depicted and the data corresponding to both take-offs (departures) and arrivals (landings) are overlapped in the illustrated graphs (Li: pp. 1188-1192, figures 1-13). Wei describes a known manner (e.g., using clustering algorithms) by which it has long been known “to group airports with the maximum similarity” (Wei: p. 513, 3. Airport network topology). A matrix may vary in size and could be as small as 1 x 1 in size. Li depicts vectors in the form of a series of data for arrivals (e.g., landings) and a series of data for departures (e.g., take-offs), as discussed above and seen in at least figures 1-13 of Li. The vectors themselves may form a matrix as well as the combination of vectors (e.g., to collectively show a series of data for arrivals (e.g., landings) and a series of data for departures (e.g., take-offs)). Wei discloses an algorithm (including one that may generally be interpreted as a type of dynamic programming algorithm) known to be used for the type of information evaluated by Li. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Li such that Li’s method is for measuring an airport flight waveform similarity by spectral clustering based on a trend distance (preamble) and such that Li performs
step 4: calculating an arrival trend distance between arrival trend series of any two airports to be classified, according to a dynamic programming algorithm; and
	step 5: constructing an arrival trend matrix based on the arrival trend distance, performing spectral clustering on the arrival trend matrix, and classifying airports with similar arrival flight waves into one category, to obtain a classification result
since both Li and Wei cluster airports by similarities and Wei presents a substitutable clustering algorithm for performing a relevant clustering analysis on the type of time-series information evaluated by Li and the results of such a substitution of Wei’s clustering algorithm based on a trend distance with Li’s clustering approach and applied to Li’s specific data would have been well within the technical capability of those skilled in the art before Applicant’s effective filing date and such a modification would have yielded predictable and expected results.
[Claim 3]	Li does not explicitly disclose:

    PNG
    media_image1.png
    486
    588
    media_image1.png
    Greyscale

Wei discloses that a spectral clustering algorithm may be used to categorize airports into groups and that the “analyses based on the fluctuation trend of distance-correlation and power spectrum of time series are performed to examine the self-organized criticality of the network…Six airports in this [dominating] category are found to be the most important ones in the Chinese air transport network.” (Wei: p. 512, Abstract) Correlations among airports are used to cluster the airports into multiple groups, using distance-correlation trends of each category of airports (Wei: pp. 513-516, 3. Airport network topology, 4. Spatial correlation, 5. Temporal correlation). As seen in Li, the flight take-off-and-land waveforms and flight waves of China’s airports are compared to the flight waves of other airports around the world to identify similarities and to categorize China’s airports into flight waveforms (Li: pp. 1190-1193, 4. Analysis of Flight Waveform of China’s Mega-Airport). Li’s evaluated temporal series corresponding to take-offs and landings, respectively, are depicted and the data corresponding to both take-offs (departures) and arrivals (landings) are overlapped in the illustrated graphs (Li: pp. 1188-1192, figures 1-13). Wei describes a known manner (e.g., using clustering algorithms) by which it has long been known “to group airports with the maximum similarity” (Wei: p. 513, 3. Airport network topology). A matrix may vary in size and could be as small as 1 x 1 in size. Li depicts vectors in the form of a series of data for arrivals (e.g., landings) and a series of data for departures (e.g., take-offs), as discussed above and seen in at least figures 1-13 of Li. The vectors themselves may form a matrix as well as the combination of vectors (e.g., to collectively show a series of data for arrivals (e.g., landings) and a series of data for departures (e.g., take-offs)). Grouping the time series vectors of arrivals could be viewed as an arrival trend matrix. Wei performs analogous steps to those presented in claim 3. For example, Wei performs the spectral clustering algorithm as follows:

    PNG
    media_image2.png
    772
    457
    media_image2.png
    Greyscale
 (Wei: p. 514)
Wei discloses an algorithm (including one that may generally be interpreted as a type of dynamic programming algorithm) known to be used for the type of information evaluated by Li. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Li to perform the following steps of claim 3:

    PNG
    media_image1.png
    486
    588
    media_image1.png
    Greyscale

since both Li and Wei cluster airports by similarities and Wei presents a substitutable clustering algorithm for performing a relevant clustering analysis on the type of time-series information evaluated by Li and the results of such a substitution of Wei’s clustering algorithm based on a trend distance with Li’s clustering approach and applied to Li’s specific data would have been well within the technical capability of those skilled in the art before Applicant’s effective filing date and such a modification would have yielded predictable and expected results.
[Claim 4]	Li discloses a method for measuring an airport flight waveform similarity by spectral clustering based on a trend distance (pp. 1190-1193, 4. Analysis of Flight Waveform of China’s Mega-Airport – The flight take-off-and-land waveforms and flight waves of China’s airports are compared to the flight waves of other airports around the world to identify similarities and to categorize China’s airports into flight waveforms), comprising the following steps:
	step 1: performing statistics on flight data of airports to be classified, according to a Chinese flight time coordination system, wherein there are k airports to be classified, and the flight data of each airport to be classified comprise a number of departure flights taking off from the airport every natural hour during a statistical time period (p. 1187, Abstract: The research evaluates take-off-and-land waveforms at various airports, including at China’s airports; p. 1187, 1. Introduction: “The quantitative distribution curve of the flight take-off-and-land time in 24 hours a day forms the airport flight take-off-and-land wave.”; pp. 1188-1192, figures 1-13, table 1: Statistics and values over a period of time and related to take-offs and landings may be calculated. Observations regarding take-offs and landings may be tracked in one hour increments over a 24-hour time period; p. 1188, col. 1, 2. Classification of Flight Take-Off-And-Land Waveform: “For the world’s top 50 international mega-airports of annual passenger throughput, this paper applies the flight plan analysis tool of OAG to extract data related to take-off-and-land sorties for daily passenger flights. This paper can also draw conclusions about the following four types of representative flight waveforms according to the waveform characteristics of each airport…”; p. 1190, 3. Waveform Characteristic Evaluation Index: Various calculations and statistics are determined over a period of time, including sums of flights and averages related to a number of flights);
	step 2: calculating an average number of departure flights every natural hour on a natural day according to the flight data of the airports to be classified; plotting a departure flight wave of each airport to be classified by using a number of natural hours as an abscissa and the average number of departure flights every natural hour as an ordinate (pp. 1188-1192, figures 1-13, table 1: Statistics and values over a period of time and related to take-offs and landings may be calculated. Observations regarding take-offs and landings may be tracked in one hour increments over a 24-hour time period; p. 1190, 3. Waveform Characteristic Evaluation Index: Various calculations and statistics are determined over a period of time, including sums of flights and averages related to a number of flights);
	step 3: regarding the departure flight wave of each airport to be classified as a departure flight wave series A = {A1, A2, …, A24} with a length of 24, and transforming the departure flight wave series into a departure trend series v = {v1, v2, …, v24} according to variation trend characteristics thereof (pp. 1188-1192, figures 1-13, table 1: Statistics and values over a period of time and related to take-offs and landings may be calculated. Observations regarding take-offs and landings may be tracked in one hour increments over a 24-hour time period. The series of data for each of hours 1-24 for take-offs and landings, respectively, each exemplify a departure trend series and an arrival trend series, respectively. Each figure corresponds to a different airport; p. 1190, 3. Waveform Characteristic Evaluation Index: Various calculations and statistics are determined over a period of time, including sums of flights and averages related to a number of flights).
Li does not explicitly disclose:
measuring an airport flight waveform similarity by spectral clustering based on a trend distance (preamble);
	step 4: calculating a departure trend distance between departure trend series of any two airports to be classified, according to a dynamic programming algorithm; and
	step 5: constructing a departure trend matrix based on the departure trend distance, performing spectral clustering on the departure trend matrix, and classifying airports with similar departure flight waves into one category, to obtain a classification result.
Wei discloses that a spectral clustering algorithm may be used to categorize airports into groups and that the “analyses based on the fluctuation trend of distance-correlation and power spectrum of time series are performed to examine the self-organized criticality of the network…Six airports in this [dominating] category are found to be the most important ones in the Chinese air transport network.” (Wei: p. 512, Abstract) Correlations among airports are used to cluster the airports into multiple groups, using distance-correlation trends of each category of airports (Wei: pp. 513-516, 3. Airport network topology, 4. Spatial correlation, 5. Temporal correlation). As seen in Li, the flight take-off-and-land waveforms and flight waves of China’s airports are compared to the flight waves of other airports around the world to identify similarities and to categorize China’s airports into flight waveforms (Li: pp. 1190-1193, 4. Analysis of Flight Waveform of China’s Mega-Airport). Li’s evaluated temporal series corresponding to take-offs and landings, respectively, are depicted and the data corresponding to both take-offs (departures) and arrivals (landings) are overlapped in the illustrated graphs (Li: pp. 1188-1192, figures 1-13). Wei describes a known manner (e.g., using clustering algorithms) by which it has long been known “to group airports with the maximum similarity” (Wei: p. 513, 3. Airport network topology). A matrix may vary in size and could be as small as 1 x 1 in size. Li depicts vectors in the form of a series of data for arrivals (e.g., landings) and a series of data for departures (e.g., take-offs), as discussed above and seen in at least figures 1-13 of Li. The vectors themselves may form a matrix as well as the combination of vectors (e.g., to collectively show a series of data for arrivals (e.g., landings) and a series of data for departures (e.g., take-offs)). Wei discloses an algorithm (including one that may generally be interpreted as a type of dynamic programming algorithm) known to be used for the type of information evaluated by Li. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Li such that Li’s method is for measuring an airport flight waveform similarity by spectral clustering based on a trend distance (preamble) and such that Li performs
	step 4: calculating a departure trend distance between departure trend series of any two airports to be classified, according to a dynamic programming algorithm; and
	step 5: constructing a departure trend matrix based on the departure trend distance, performing spectral clustering on the departure trend matrix, and classifying airports with similar departure flight waves into one category, to obtain a classification result
since both Li and Wei cluster airports by similarities and Wei presents a substitutable clustering algorithm for performing a relevant clustering analysis on the type of time-series information evaluated by Li and the results of such a substitution of Wei’s clustering algorithm based on a trend distance with Li’s clustering approach and applied to Li’s specific data would have been well within the technical capability of those skilled in the art before Applicant’s effective filing date and such a modification would have yielded predictable and expected results.
[Claim 5]	Li discloses a method for measuring an airport flight waveform similarity (pp. 1190-1193, 4. Analysis of Flight Waveform of China’s Mega-Airport – The flight take-off-and-land waveforms and flight waves of China’s airports are compared to the flight waves of other airports around the world to identify similarities and to categorize China’s airports into flight waveforms), comprising the following steps:
	step 1: performing statistics on flight data of airports to be classified, according to a Chinese flight time coordination system, wherein there are k airports to be classified, and the flight data of each airport to be classified comprise a number of arrival flights and a number of departure flights of the airport every natural hour during a statistical time period (p. 1187, Abstract: The research evaluates take-off-and-land waveforms at various airports, including at China’s airports; p. 1187, 1. Introduction: “The quantitative distribution curve of the flight take-off-and-land time in 24 hours a day forms the airport flight take-off-and-land wave.”; pp. 1188-1192, figures 1-13, table 1: Statistics and values over a period of time and related to take-offs and landings may be calculated. Observations regarding take-offs and landings may be tracked in one hour increments over a 24-hour time period; p. 1188, col. 1, 2. Classification of Flight Take-Off-And-Land Waveform: “For the world’s top 50 international mega-airports of annual passenger throughput, this paper applies the flight plan analysis tool of OAG to extract data related to take-off-and-land sorties for daily passenger flights. This paper can also draw conclusions about the following four types of representative flight waveforms according to the waveform characteristics of each airport…”; p. 1190, 3. Waveform Characteristic Evaluation Index: Various calculations and statistics are determined over a period of time, including sums of flights and averages related to a number of flights);
	step 2: calculating an average number of arrival flights and an average number of departure flights every natural hour on a natural day according to the flight data of the airports to be classified; plotting an arrival flight wave and a departure flight wave of each airport to be classified by using a number of natural hours as an abscissa and the average number of arrival flights and the average number of departure flights every natural hour as an ordinate (pp. 1188-1192, figures 1-13, table 1: Statistics and values over a period of time and related to take-offs and landings may be calculated. Observations regarding take-offs and landings may be tracked in one hour increments over a 24-hour time period; p. 1190, 3. Waveform Characteristic Evaluation Index: Various calculations and statistics are determined over a period of time, including sums of flights and averages related to a number of flights);
	step 3: regarding the arrival flight wave and the departure flight wave of each airport to be classified as an arrival flight wave series and a departure flight wave series with a length of 24, and transforming the arrival flight wave series and the departure flight wave series into an arrival trend series and a departure trend series according to variation trend characteristics thereof (pp. 1188-1192, figures 1-13, table 1: Statistics and values over a period of time and related to take-offs and landings may be calculated. Observations regarding take-offs and landings may be tracked in one hour increments over a 24-hour time period. The series of data for each of hours 1-24 for take-offs and landings, respectively, each exemplify a departure trend series and an arrival trend series, respectively. Each figure corresponds to a different airport; p. 1190, 3. Waveform Characteristic Evaluation Index: Various calculations and statistics are determined over a period of time, including sums of flights and averages related to a number of flights).
	Li does not explicitly disclose:
measuring an airport flight waveform similarity by spectral clustering based on a trend distance (preamble);
	step 4: calculating an arrival trend distance between arrival trend series of any two airports to be classified and a departure trend distance between departure trend series of the two airports to be classified, according to a dynamic programming algorithm; and
	step 5: constructing an arrival trend matrix and a departure trend matrix based on the arrival trend distance and the departure trend distance; superimposing the arrival trend matrix and the departure trend matrix to obtain a general trend matrix; performing spectral clustering on the general trend matrix, and classifying airports with similar flight waves into one category, to obtain a classification result.
Wei discloses that a spectral clustering algorithm may be used to categorize airports into groups and that the “analyses based on the fluctuation trend of distance-correlation and power spectrum of time series are performed to examine the self-organized criticality of the network…Six airports in this [dominating] category are found to be the most important ones in the Chinese air transport network.” (Wei: p. 512, Abstract) Correlations among airports are used to cluster the airports into multiple groups, using distance-correlation trends of each category of airports (Wei: pp. 513-516, 3. Airport network topology, 4. Spatial correlation, 5. Temporal correlation). As seen in Li, the flight take-off-and-land waveforms and flight waves of China’s airports are compared to the flight waves of other airports around the world to identify similarities and to categorize China’s airports into flight waveforms (Li: pp. 1190-1193, 4. Analysis of Flight Waveform of China’s Mega-Airport). Li’s evaluated temporal series corresponding to take-offs and landings, respectively, are depicted and the data corresponding to both take-offs (departures) and arrivals (landings) are overlapped in the illustrated graphs (Li: pp. 1188-1192, figures 1-13). Wei describes a known manner (e.g., using clustering algorithms) by which it has long been known “to group airports with the maximum similarity” (Wei: p. 513, 3. Airport network topology). A matrix may vary in size and could be as small as 1 x 1 in size. Li depicts vectors in the form of a series of data for arrivals (e.g., landings) and a series of data for departures (e.g., take-offs), as discussed above and seen in at least figures 1-13 of Li. The vectors themselves may form a matrix as well as the combination of vectors (e.g., to collectively show a series of data for arrivals (e.g., landings) and a series of data for departures (e.g., take-offs)). Wei discloses an algorithm (including one that may generally be interpreted as a type of dynamic programming algorithm) known to be used for the type of information evaluated by Li. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Li such that Li’s method is for measuring an airport flight waveform similarity by spectral clustering based on a trend distance (preamble) and such that Li performs
	step 4: calculating an arrival trend distance between arrival trend series of any two airports to be classified and a departure trend distance between departure trend series of the two airports to be classified, according to a dynamic programming algorithm; and
	step 5: constructing an arrival trend matrix and a departure trend matrix based on the arrival trend distance and the departure trend distance; superimposing the arrival trend matrix and the departure trend matrix to obtain a general trend matrix; performing spectral clustering on the general trend matrix, and classifying airports with similar flight waves into one category, to obtain a classification result
since both Li and Wei cluster airports by similarities and Wei presents a substitutable clustering algorithm for performing a relevant clustering analysis on the type of time-series information evaluated by Li and the results of such a substitution of Wei’s clustering algorithm based on a trend distance with Li’s clustering approach and applied to Li’s specific data would have been well within the technical capability of those skilled in the art before Applicant’s effective filing date and such a modification would have yielded predictable and expected results.
Allowable Subject Matter
Claim 2 is allowable over the prior art (although it is rejected under 35 U.S.C. §§ 101 and 112(b)).
Li et al. "Research of Take-off-and-land Waveform Based on Flight Plan Data." 2016 3rd International Conference on Engineering Technology and Application (ICETA 2016) in view of Wei et al. "Empirical Analysis of Airport Network and Critical Airports." Chinese Journal of Aeronautics, February 2016, 29(2): 512-519 address the claim limitations of independent claim 1. However, Li and Wei do not disclose or suggest the specific 9 categories into which variation trends of the arrival flight wave series are classified in step 3.1 and Li and Wei do not disclose the details of the formulas and rules defined in steps 3.2 and 3.3, particularly in the context of independent claim 1 (i.e., the claim from which claim 2 depends) and as the ordered combination of all collective limitations of claim 2 as a whole. Therefore, claim 2 is deemed to be allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Li et al. "Research on Aviation Hub from Perspective of Flight Take-off and Landing Waveforms." 2018 International Conference on Civil and Hydraulic Engineering (IConCHE 2018), IOP Conf. Series: Earth and Environmental Science, 189 (2018) – “This article first analyzed the connection rates of the world’s large hub airports and their flight take-off and landing waveforms to find out the problems and gaps in China’s airports, and then discussed relevant factors that affect the operation of hub airports” (p. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683